 



 

EXHIBIT 10.4
AMENDMENT NO. 3 TO THE
CREDIT AGREEMENT
Dated as of August 15, 2006
          AMENDMENT NO. 3 TO THE CREDIT AGREEMENT among Del Monte Corporation, a
Delaware corporation (the “Borrower”), Del Monte Foods Company, a Delaware
corporation (“Holdings”) and Bank of America, N.A. (“Bank of America”), as
administrative agent (in such capacity, the “Administrative Agent”).
          PRELIMINARY STATEMENTS:
          (1) The Borrower, Holdings, the Lenders, Bank of America, as
Administrative Agent, Swing Line Lender and L/C Issuer, Lehman Commercial Paper
Inc. and Goldman Sachs Credit Partners L.P, as Co-Syndication Agents, and Harris
Trust and Savings Bank and Suntrust Bank, as Co-Documentation Agents, have
entered into a Credit Agreement dated as of February 8, 2005 (as amended by
Amendment No. 1 dated as of January 20, 2006 and Amendment No. 2 dated as of
May 19, 2006, the “Credit Agreement”). Capitalized terms not otherwise defined
in this Amendment have the same meanings as specified in the Credit Agreement.
          (2) The Borrower desires to borrow up to $100,000,000 of additional
term B loans under the Credit Agreement, the net proceeds of which shall be used
by the Borrower to repay outstanding Revolving Credit Loans under the Credit
Agreement.
          (3) Banc of America Securities LLC has agreed to be the sole lead
arranger and sole book running manager (in such capacity, the “Term B-3 Lead
Arranger”) for the additional term B loans; and certain Lenders (the “Additional
Term B-3 Lenders”) have agreed to provide the additional term B loans.
          (4) The Borrower and the Administrative Agent have agreed to amend the
Credit Agreement pursuant to Section 2.14(c) thereof to effect the changes
described above and other changes as hereinafter set forth.
          Section 1. Amendments to Credit Agreement. The Credit Agreement is,
effective as of the Amendment No. 3 Effective Date (as hereinafter defined) and
subject to the satisfaction of the conditions precedent set forth in Section 2,
hereby amended as follows:
            (a) Section 1.01 is amended to add the following new definitions in
the appropriate alphabetical order:
               “Additional Term B-3 Commitment” means, as to each Additional
Term B-3 Lender, its obligation to make Additional Term B-3 Loans to the
Borrower pursuant to Section 2.01(b)(iv) in an aggregate principal amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule 2.01 under the caption “Additional Term B-3 Commitment” or in
one or more Assignment and Assumptions pursuant to which such Lender becomes a
party hereto, as applicable, as such amounts may be adjusted from time to time
in accordance with this Agreement.
               “Additional Term B-3 Facility” means, at any time, the aggregate
amount of the Additional Term B-3 Lenders’ Additional Term B-3 Loans at such
time.



--------------------------------------------------------------------------------



 



2

               “Additional Fee Letters” means, collectively, the Additional Fee
Letter and the Additional Term B-3 Fee Letter.
               “Additional Term B-3 Fee Letter” means the Fee Letter dated as of
August 14, 2006 among the Borrower, Bank of America, as Administrative Agent,
and BAS, as sole lead arranger and book running manager.
               “Additional Term B-3 Lenders” means, at any time, any Lender that
has an Additional Term B-3 Commitment or an outstanding Additional Term B-3 Loan
at such time.
               “Additional Term B-3 Loan” has the meaning specified in Section
2.01(b)(iv).
               “Additional Term B-3 Loan Notice” has the meaning specified in
Section 2.15(c).
               “Amendment No. 3” means Amendment No. 3 to the Credit Agreement
dated as of August 15, 2006 among the Borrower, Holdings and the Administrative
Agent.
               “Amendment No. 3 Effective Date” means August 15, 2006.
            (b) Section 1.01 of the Credit Agreement is further amended by
replacing the definition of “Additional Term B Loans” with the following:
               “Additional Term B Loans” means the Additional Term B-1 Loans,
the Additional Term B-2 Loans and the Additional Term B-3 Loans.
            (c) Section 1.01 of the Credit Agreement is hereby further amended
by restating clause (a) in the definition of “Appropriate Lender” in its
entirety to read as follows:
               “(a) with respect to any of the Term A Facility, the Term B
Facility, the Revolving Credit Facility, the Additional Term B-1 Facility, the
Additional Term B-2 Facility or the Additional Term B-3 Facility, a Lender that
has a Commitment with respect to such Facility at such time,”.
            (d) Section 1.01 of the Credit Agreement is hereby further amended
by restating the definition of “Commitment” in its entirety to read as follows:
               “Commitment” means a Term A Commitment, a Term B Commitment, a
New Term Commitment, a Revolving Credit Commitment, the Additional Term B-1
Commitment, the Additional Term B-2 Commitment or an Additional Term B-3
Commitment, as the context may require.
            (e) Section 1.01 of the Credit Agreement is further amended by
replacing the reference to “Section 2.15(c)(iii)” in the definition of “Existing
Term B Loans” with a reference to “Section 2.15(d)(iii)” in place thereof.
            (f) Section 1.01 of the Credit Agreement is hereby further amended
by restating the definition of “Facility” in its entirety to read as follows:



--------------------------------------------------------------------------------



 



3

               “Facility” means the Term A Facility, the Term B Facility, the
Revolving Credit Facility, the Additional Term B-1 Facility, the Additional Term
B-2 Facility, the Additional Term B-3 Facility, the Swing Line Sublimit or the
Letter of Credit Sublimit, as the context may require.
            (g) Section 1.01 of the Credit Agreement is hereby further amended
by replacing clause (d) of the defined term “Interest Period” in its entirety
with the following:
               “(d) the initial Interest Period or Interest Periods for each
(i) Additional Term B-1 Loan made on the Amendment No. 2 Effective Date,
(ii) Additional Term B-2 Loan made on the Additional Term B-2 Effective Date and
(iii) Additional Term B-3 Loan made on the Amendment No. 3 Effective Date shall
be determined in accordance with Section 2.15(d).”.
            (h) Section 1.01 of the Credit Agreement is hereby further amended
by replacing the term “Additional Fee Letter” in clause (i) of the definition of
“Loan Documents” with the term “Additional Fee Letters” in place thereof.
            (i) Section 1.01 of the Credit Agreement is further amended by
replacing the definition of “Term B Amortization Rate” in its entirety to read
as follows:
               “Term B Amortization Rate” means, for each Term B Amortization
Date, the percentage set forth in the table of Section 2.07(b) of the aggregate
principal amount of Term B Loans as of the Amendment No. 3 Effective Date
(immediately after giving effect to the Additional Term B-3 Loans) required to
be paid on such Term B Amortization Date.
            (j) Section 1.01 of the Credit Agreement is hereby further amended
by restating the definition of “Term B Borrowing” by (i) replacing the
expression “and” immediately before “Additional Term B-2 Loans” in the last
sentence thereof with the expression “,” and (ii) adding “and Additional Term
B-3 Loans” immediately following “Additional Term B-2 Loans”.
            (k) Section 1.01 of the Credit Agreement is hereby further amended
by restating the definition of “Term B Commitment” by (i) replacing the
expression “or” immediately before “Additional Term B-2 Commitment” in the last
sentence thereof with the expression “,” and (ii) adding “or Additional Term B-3
Commitment” immediately following “Additional Term B-2 Commitment”.
            (l) Section 1.01 of the Credit Agreement is hereby further amended
by restating the definition of “Term B Facility” by (i) replacing the expression
“and” immediately before “Additional Term B-2 Facility” in the last sentence
thereof with the expression “,” and (ii) adding “and Additional Term B-3
Facility” immediately following “Additional Term B-2 Facility”.
            (m) Section 1.01 of the Credit Agreement is hereby further amended
by restating the definition of “Term B Lender” by (i) replacing the expression
“and” immediately before “Additional Term B-2 Lenders” in the last sentence
thereof with the expression “,” and (ii) adding “and Additional Term B-3
Lenders” immediately following “Additional Term B-2 Lenders”.
            (n) Section 1.01 of the Credit Agreement is hereby further amended
by restating the definition of “Term B Loan” by (i) replacing the expression
“and” immediately before



--------------------------------------------------------------------------------



 



4

“Additional Term B-2 Loans” in the last sentence thereof with the expression “,”
and (ii) adding “and Additional Term B-3 Loans” immediately following
“Additional Term B-2 Loans”.
            (o) Section 1.01 of the Credit Agreement is hereby further amended
by restating the definition of “Term B Note” by (i) replacing the expression
“and” immediately before “Additional Term B-2 Loans” in the last sentence
thereof with the expression “,” and (ii) adding “and Additional Term B-3 Loans”
immediately following “Additional Term B-2 Loans”.
            (p) Article II of the Credit Agreement is hereby amended by adding a
new Section 2.01(b)(iv) to read as follows:
               “(iv) The Additional Term B-3 Loans. Subject to the terms and
conditions set forth in Section 2.15(c), each Additional Term B-3 Lender
severally agrees to make a single loan (each such loan, an “Additional Term B-3
Loan”) to the Borrower on the Amendment No. 3 Effective Date, in an aggregate
amount not to exceed such Lender’s Additional Term B-3 Commitment at such time.
Amounts borrowed under this Section 2.01(b)(iv) and repaid or prepaid may not be
reborrowed. Additional Term B-3 Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.”.
            (q) Section 2.07(b) of the Credit Agreement is hereby amended by
replacing the table therein that sets forth dates and amounts of repayment with
the following table:

                          Term B         Amortization Date   Amount   Term B
Amortization Rate
October 27, 2006
  $ 2,227,903.33       0.2506 %
January 26, 2007
  $ 2,227,903.33       0.2506 %
April 27, 2007
  $ 2,227,903.33       0.2506 %
July 27, 2007
  $ 2,227,903.33       0.2506 %
October 26, 2007
  $ 2,227,903.33       0.2506 %
January 25, 2008
  $ 2,227,903.33       0.2506 %
April 25, 2008
  $ 2,227,903.33       0.2506 %
July 25, 2008
  $ 2,227,903.33       0.2506 %
October 24, 2008
  $ 2,227,903.33       0.2506 %
January 23, 2009
  $ 2,227,903.33       0.2506 %
May 1, 2009
  $ 2,227,903.33       0.2506 %
July 31, 2009
  $ 2,227,903.33       0.2506 %
October 30, 2009
  $ 2,227,903.33       0.2506 %
January 29, 2010
  $ 2,227,903.33       0.2506 %
April 30, 2010
  $ 2,227,903.33       0.2506 %
July 30, 2010
  $ 2,227,903.33       0.2506 %
October 29, 2010
  $ 2,227,903.33       0.2506 %
January 28, 2011
  $ 2,227,903.33       0.2506 %
April 29, 2011
  $ 180,460,170.03       20.3008 %
July 29, 2011
  $ 222,790,333.37       25.0627 %
October 28, 2011
  $ 222,790,333.37       25.0627 %
Maturity Date
  $ 222,790,333.37       25.0627 %
 
               
Total
  $ 888,933,430.16       100 %



--------------------------------------------------------------------------------



 



5

            (r) Article II of the Credit Agreement is hereby further amended by
redesignating Section 2.15(c) as new “Section 2.15(d)” and adding a new
Section 2.15(c) in place thereof to read as follows:
               “(c) Additional Term B-3 Commitments. The Borrower may by written
notice (the “Additional Term B-3 Loan Notice”) to the Administrative Agent
request Additional Term B-3 Loans to be made on the Amendment No. 3 Effective
Date in an amount not to exceed the aggregate Additional Term B-3 Commitments
from the Additional Term B-3 Lenders, which Additional Term B-3 Loans shall have
the same terms as the Term B Loans. The Additional Term B-3 Loan Notice shall
set forth the amount of the Additional Term B-3 Loans being requested and the
effective date of such Additional Term B-3 Loans. The proceeds of the Additional
Term B-3 Loans shall be used by the Borrower to (i) prepay Revolving Credit
Loans and (ii) pay any fees and expenses payable by the Borrower in connection
with or relating to Amendment No. 3 (including, without limitation, any such
fees and expenses arising under the Additional Term B-3 Fee Letter).”.
            (s) Article II of the Credit Agreement is hereby further amended by
adding a new sentence at the end of clause (ii) of new Section 2.15(d) to read
as follows:
               “Upon the drawing of the Additional Term B-3 Loans requested in
the Additional Term B-3 Loan Notice on the Amendment No. 3 Effective Date,
amortization shall commence with respect to the Additional Term B-3 Loans and
scheduled principal payments with respect to all outstanding Term B Loans,
including the Additional Term B-3 Loans, shall be payable at the rates and on
the dates set forth in Section 2.07(b) of the Credit Agreement.”.
            (t) The fifth clause contained in the second proviso of
Section 11.01 is hereby amended by replacing “the Additional Fee Letter” with
“the Additional Fee Letters”.
            (u) Schedule 2.01 to the Credit Agreement is hereby amended by
deleting the table in respect of the Term B Commitments and replacing such table
with the table set forth in Annex I hereto.
          Section 2. Conditions of Effectiveness to Amendment No. 3. This
Amendment shall become effective on the date (the “Amendment No. 3 Effective
Date”) when, and only when, the Administrative Agent shall have received
(a) counterparts of this Amendment executed by the Borrower and the
Administrative Agent, (b) the consent attached hereto (the “Consent”) executed
by each Guarantor and (c) evidence that all of the following conditions shall
have been satisfied:
          (i) All reasonable and documented accrued fees and expenses of the
Administrative Agent and the Term B-3 Lead Arranger (including the reasonable
fees and expenses of Shearman & Sterling LLP, counsel for the Administrative
Agent and the Term B-3 Lead Arranger and local counsel approved by the Borrower
as to collateral matters, in each case for which invoices shall have been
provided to the Borrower at least two Business Days prior to the Amendment No. 3
Effective Date) shall have been paid. The Borrower shall have complied with all
of the terms of the Additional Term B-3 Fee Letter among the Borrower, Bank of
America and the Term B-3 Lead Arranger; and



--------------------------------------------------------------------------------



 



6

          (ii) The Administrative Agent shall have received the following
documents, each dated as of the Amendment No. 3 Effective Date (unless otherwise
specified) and in form and substance satisfactory to the Administrative Agent:
                  (A) a certificate on behalf of each Loan Party dated as of the
Amendment No. 3 Effective Date signed by a Responsible Officer of such Loan
Party (or, if such Loan Party is a limited liability company, a Responsible
Officer of the sole member thereof (or such sole member’s sole member))
(x) certifying as to incumbency and certifying and attaching the resolutions
adopted by the board of directors of such Loan Party (or, if such Loan Party is
a limited liability company, resolutions adopted by the sole member of such Loan
Party) approving or consenting to this Amendment or the Consent, as applicable,
and, in the case of the Borrower, the making of the Additional Term B-3 Loans,
and (y) in the case of the Borrower, certifying that, before and after giving
effect to the making of the Additional Term B-3 Loans, (1) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the Amendment No. 3 Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date; provided that any representations relating to financial statements
referenced in Section 5.05 (a) and (b) of the Credit Agreement shall be deemed
to refer to the most recent financial statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01 of the Credit Agreement, and (2) no
Default exists; and
                  (B) a Note executed by the Borrower in favor of each
Additional Term B-3 Lender requesting a Note.
          (iii) The conditions set forth in Section 4.02 of the Credit Agreement
shall have been satisfied with respect to the Credit Extension to be made on the
Amendment No. 3 Effective Date.
          Section 3. Reference to and Effect on the Credit Agreement and the
Loan Documents. (a) On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.
          (b) The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case as amended by this Amendment. In addition, without
limiting the generality of the foregoing, Section 2.14 of the Credit Agreement
and the availability of New Term Loans under the terms and pursuant to the
conditions set forth therein shall continue to be in full force and effect and
is hereby in all respects ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.



--------------------------------------------------------------------------------



 



7

               Section 4. Costs and Expenses The Borrower agrees to pay on
demand all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery and
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent) in accordance with the terms of Section 11.04 of the Credit Agreement.
               Section 5. Execution in Counterparts. This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or other electronic delivery (e.g. “pdf”) shall be
effective as delivery of a manually executed counterpart of this Amendment.
               Section 6. Governing Law. This Amendment shall be governed by,
and construed in accordance with, the laws of the State of New York.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                  DEL MONTE CORPORATION    
 
           
 
  By:   /s/ Jon W. Graves    
 
           
 
      Name: Jon W. Graves    
 
      Title: Assistant Treasurer    

                  DEL MONTE FOODS COMPANY    
 
           
 
  By:   /s/ Jon W. Graves    
 
           
 
      Name: Jon W. Graves    
 
      Title: Assistant Treasurer    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,
as Administrative Agent      
 
  By:   /s/ William F. Sweeney    
 
           
 
      Name: William F. Sweeney    
 
      Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.,
as Lender    
 
           
 
  By:   /s/ William F. Sweeney    
 
           
 
      Name: William F. Sweeney    
 
      Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



Annex I
Part II

                          Additional Term B-1   Additional Term B-2   Additional
Term B-3 Name of Lender   Term B Commitment   Commitment   Commitment  
Commitment
Refer to the Register for Lenders and Commitments
  Total Term B
Commitments (prior to Amendment No. 2
Effective Date):
$145,910,706.93   Total Additional Term
B-1 Commitments:
$65,000,000.00   Total Additional Term
B-2 Commitments:
$580,000,000.00   Total Additional Term
B-3 Commitments
$100,000,000

 



--------------------------------------------------------------------------------



 



CONSENT
Dated as of August 15, 2006
     Each of the undersigned, (a) as Guarantor under (i) in the case of each of
the undersigned other than Del Monte Food Company (“Holdings”), the Subsidiary
Guaranty dated February 8, 2005 (as amended, modified and supplemented through
the date hereof, the “Subsidiary Guaranty”) and (i) in the case of Holdings, the
Guaranty made by Holdings under Article X of the Credit Agreement (as defined
below) (the “DMFC Guaranty”), in each case, in favor of the Secured Parties
referred to in the Credit Agreement referred to in the foregoing Amendment (the
“Credit Agreement”) and (b) as Grantor under the Security Agreement dated
February 8, 2005 (as amended, modified and supplemented through the date hereof,
the “Security Agreement”) to Bank of America, N.A., as Collateral Agent for such
Secured Parties, hereby consents to such Amendment and hereby confirms and
agrees that (A) notwithstanding the effectiveness of such Amendment, each of
(1) in the case of each of the undersigned other than Holdings, the Subsidiary
Guaranty and (2) in the case of Holdings, the DMFC Guaranty is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, except that, on and after the effectiveness of such Amendment,
each reference in the Subsidiary Guaranty, the DMFC Guaranty or the Security
Agreement to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by such
Amendment and (B) the Collateral Documents to which each of the undersigned is a
party and all of the Collateral described therein do, and shall continue to,
secure the payment of all of the Secured Obligations. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

                  DEL MONTE FOODS COMPANY    
 
           
 
  By:   /s/ Jon W. Graves    
 
           
 
      Name: Jon W. Graves    
 
      Title: Assistant Treasurer    

                  STAR-KIST SAMOA, INC.    
 
           
 
  By:   /s/ Jon W. Graves    
 
           
 
      Name: Jon W. Graves    
 
      Title: Assistant Treasurer    

 



--------------------------------------------------------------------------------



 



         
 
  MARINE TRADING PACIFIC, INC.    
 
       
 
  By: /s/ Jon W. Graves    
 
       
 
  Name: Jon W. Graves    
 
  Title: Assistant Treasurer    

         
 
  STAR-KIST MAURITIUS, INC.    
 
       
 
  By: /s/ Jon W. Graves    
 
       
 
  Name: Jon W. Graves    
 
  Title: Assistant Treasurer    

 



--------------------------------------------------------------------------------



 



                  MEOW MIX HOLDINGS, LLC         By: Del Monte Corporation, its
sole member    
 
           
 
  By:   /s/ Jon W. Graves    
 
           
 
      Name: Jon W. Graves    
 
      Title: Assistant Treasurer    

                  THE MEOW MIX COMPANY, LLC         By: Meow Mix Holdings, LLC,
its sole member         By: Del Monte Corporation, its sole member    
 
           
 
  By   /s/ Jon W. Graves    
 
           
 
      Name: Jon W. Graves    
 
      Title: Assistant Treasurer    

                  MEOW MIX DECATUR PRODUCTION I, LLC         By: Del Monte
Corporation, its sole member    
 
           
 
  By   /s/ Jon W. Graves    
 
           
 
      Name: Jon W. Graves    
 
      Title: Assistant Treasurer    

 